Citation Nr: 0009290	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original evaluation greater than zero 
percent for a left ankle disability.  

2.  Entitlement to an original evaluation greater than zero 
percent for a right ankle disability.

3.  Entitlement to service connection for a depressive 
disorder, to include symptoms of insomnia, secondary to the 
veteran's service-connected disorders.  

4.  Entitlement to service connection for a back, heart, 
right knee and right eye disorder.

5.  Entitlement to increased evaluations for a skin disorder 
of the foot, and for a lipoma disorder of the stomach.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from December 
1985 to November 1994.  Records associated with his claims 
folder show that he also had a period of service with the 
Army National Guard, and had active duty for training service 
from January to June 1978.  

As a preliminary matter, we note that the veteran has 
withdrawn the issue of service connection for a bilateral 
hearing loss disability in a statement received by VA in 
October 1998.  

The issues of entitlement to service connection for back, 
heart, right knee and right eye disorders, and the issues of 
increased ratings for foot fungus and stomach lipomas, are 
addressed in the Remand section as is the issue of 
entitlement to service connection for a depressive disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for his left and right ankle disability 
has been developed.

2.  The veteran's left ankle disability is manifested 
primarily by swelling or edema.

3.  The veteran's right ankle disability is manifested 
primarily by swelling or edema.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for a 
service-connected left ankle disorder are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.71a 
Diagnostic Codes 5270, 5271, 5284 (1999).

2.  The criteria for an increased (compensable) rating for a 
service-connected right ankle disorder are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.71a 
Diagnostic Codes 5270, 5271, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, or sought by VA, are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection for residuals of a left ankle injury was 
granted by means of a rating decision rendered in March 1995, 
and was evaluated as zero percent disabling under Diagnostic 
Code 5271.  Service connection was also established in that 
action for residuals of a right ankle sprain, which is 
currently evaluated under Diagnostic Codes 5299-5284.  The 
veteran's right ankle disability was also evaluated as zero 
percent disabling.  The RO found that the veteran suffered a 
left ankle injury during his active service, and a right 
ankle sprain.  The RO found that x-ray reports revealed 
minimal arthritic changes in his left ankle, and a small bony 
density on his right ankle, with full range of motion, no 
swelling, effusion, or instability, although the veteran 
reported pain.  

The veteran appealed the assignment of those ratings, 
contending that higher disability evaluations were warranted.  
After a review of the record, the Board finds that the 
preponderance of the evidence is against his contentions, and 
these claims must therefore be denied.

The severity of a traumatic arthritis disability of an ankle 
is ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule), wherein Diagnostic Code 
5010 shows that traumatic arthritis is to be rated in parity 
with ratings under Diagnostic Code 5003, which stipulates 
that degenerative arthritis is to be rated on the limitation 
of motion of the body part affected.  The Schedule provides 
that ankle disabilities are evaluated pursuant to the 
criteria set forth in Diagnostic Code 5270, which 
contemplates ankylosis of the ankle, and Diagnostic Code 
5271, which contemplates moderate or marked limitation of 
motion.  

Diagnostic 5270 evaluates ankle ankylosis as 20 percent 
disabling where there is ankylosis of plantar flexion of less 
than 30 degrees.  Ankylosis of plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 degrees is 
evaluated as 30 percent disabling.  Ankylosis of ankle 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity, is evaluated as 40 percent 
disabling.  

Diagnostic Code 5271 evaluates a disability manifested by 
moderate ankle limitation of motion as 10 percent disabling, 
and evaluates a marked ankle limitation of motion disability 
as 20 percent disabling.   

Diagnostic Code 5284 evaluates other foot injuries as 10 
percent disabling when a moderate disability is manifested, 
as 20 percent disabling when a moderately severe disability 
is manifested, and as 30 percent disabling when a severe 
disability is manifested.  

A VA outpatient treatment record, dated May 1995, shows that 
the veteran's ankles were swollen, while a June 1995 
outpatient treatment record reveals that he had slight ankle 
edema, joint swelling, and that the x-ray examination was 
reportedly within normal limits, with the examiner also 
noting that there was "mild degenerative joint disease."  A 
VA letter, dated September 1995, reveals that the veteran was 
being followed for inflammation in his kidney, the spilling 
of protein in his urine, and that he had recurrent joint 
pains which were felt by the rheumatologist to be due to 
gout.  A renal clinic note dated October 1996 reveals that 
the veteran had a trace of lower extremity edema, and that he 
was assessed with FSGN [focal segmental glomerulonephritis].  

The veteran's recent VA medical examination, dated October 
1999, reveals that the veteran complained of significant 
swelling in both his left and right ankles, stating that the 
swelling has been present since he was started on medication 
for his nephrotic syndrome. The examiner noted that the 
veteran also carried an underlying diagnosis of gout.  The 
veteran also reported that occasionally the right ankle would 
occasionally give out, and that he had significant discomfort 
after standing, with a reported pain of 8 out of 10.  The 
results of the physical examination show that the veteran had 
a mild amount of planus valgus, but otherwise a normal 
grossly appearing foot.  Examination of the right ankle 
demonstrates that it was held in a nice neutral position, 
with a slight amount of valgus.  He was able to evert 
approximately 5 degrees on the right, and invert 15.  
Dorsiflexion was reportedly to 35 degrees, with plantar 
flexion approximately between 35 and 40 degrees.  Range of 
motion of the left ankle showed reversion of essentially 
zero, with approximately 15 degrees of inversion, and 
dorsiflexion and plantar flexion of approximately 35 to 40 
degrees with each motion.  He had pain to the extremes, 
complaining of right and left ankle pain to palpation about 
the anterior talus fibula ligament, none about the calcaneal 
on the right, but some on the left, and no posterior 
tibiofibular ligament pain, bilaterally.  He had pain 
medially over the deltoid ligament on the left.  He had no 
pain medially over the old fracture site.  The right ankle 
was stable to anterior drawer testing, and the left showed a 
negative anterior drawer.  There was no significant skin 
breakdown.  The right ankle had a mild amount of dorsal 
swelling, and examination of the left ankle demonstrated a 
similar amount of swelling.  

The x-ray examination reportedly revealed no significant 
degenerative changes present.  The diagnosis was right ankle 
sprain versus small evulsion fracture, healed, and left ankle 
pain.  Under the discussion section of the report, the 
examiner noted that it appeared that the veteran had 
bilateral ankle swelling without significant recent injury, 
but that he stated that the swelling had been present since 
he was on renal medication.  The examiner concluded that his 
symptoms are likely possibly manifestations of systemic 
problems whether of the kidney or due to his gout.  

The evidence does not show that either right or left ankle 
ankylosis is manifested, or that abduction, adduction, 
inversion, or eversion deformity is manifested, so that 
evaluations under Diagnostic Code 5270 are warranted.  
Similarly, a moderate or marked ankle or foot disability is 
not manifested, so that evaluation are appropriate under 
either Diagnostic Codes 5271 or 5284.  In fact, we must point 
out that the examiner of the veteran's October 1999 VAME 
determined that the veteran's bilateral ankle swelling 
without recent injury was most likely due to systemic 
problems, whether his kidney or his gout.  Thus, as the 
preponderance of the evidence is against the veteran's claims 
for compensable evaluations of his bilateral ankle 
disability, they must be denied.  


ORDER

Entitlement to a compensable evaluation for a left ankle 
disability is denied.

Entitlement to a compensable evaluation for a right ankle 
disability is denied.




REMAND

Our previous Remand, dated August 1999, noted that the issues 
of service connection for back, heart, right knee and right 
eye disorders were denied by a March 1995 rating decision, 
that a July 1995 NOD had been submitted and accepted by the 
RO, that an SOC was next promulgated, and that the veteran 
appeared to indicate an intent to appeal.  We also noted that 
the veteran indicated the same intent with respect to the 
evaluations assigned to his foot fungus and lipomas of the 
stomach disorders.  We next asked the RO to clarify which 
issues were in appellate status by sending a letter to the 
veteran.  A deferred rating decision, dated August 1999, was 
promulgated in response to this Remand.  That decision noted 
that the veteran "was in fact issued an SOC", and that the 
claims were not continued on appeal because the veteran's VA 
Form 9 was very specific and was based on a different 
decision.  The RO also requested, in essence, additional 
clarification as to which documents indicated disagreement or 
intent to appeal the issues of service connection for a back, 
heart, right knee and right eye disorder.  

Careful review of the record discloses that the veteran 
submitted correspondence on three occasions, which we 
construe to constitute his Substantive Appeal with respect to 
the issues of service connection for a back, heart, right 
knee and right eye disorder, and to the issues of increased 
evaluations of foot fungus and stomach lipoma disorders. 

A Substantive Appeal consists of either a VA Form 9, or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  An appellant's Substantive Appeal to the 
BVA perfects the filing of the NOD, continues the appeal, and 
frames the issues to be considered.  38 C.F.R. § 20.202 
(1993); Sondel v. Brown, 6 Vet. App. 218 (1994).  In 
reviewing an appellant's Substantive Appeal, the Board is not 
free to give it a narrow construction, but must "review all 
issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal."  Myers v. Derwinski, 1 
Vet. App 127 (1991).  Thus, there must be some indication in 
the appellant's correspondence or VA Form 9 that he wishes to 
raise a particular issue before the Board.  The indication 
need not be expressed or highly detailed; it must only 
reasonably raise the issue, in any of the documents 
constituting his substantive appeal.  See generally, Talbert 
v. Brown, 7 Vet. App. 352 (1995).  The appellate process 
within the VA is intended to be informal and nonadversarial.  
See Myers v. Derwinski, 1 Vet. App 127 (1991) (Although the 
appellant has at times mischaracterized entitlement to 
service-connected disability, it is clear that appellant 
desired review by the BVA.  He repeatedly and specifically 
disagreed with the findings of the rating board decision); 
see also Manlincon v. West, 12 Vet. App. 238 (1999) (Although 
her wording is not as clear as that found in the controlling 
statutes and regulations, a liberal reading of the 
appellant's substantive appeal to the Board clearly revealed 
that she was expressing disagreement with the RO's denial).  

Thus, the communications from the veteran dated August 1, 
1995, August 7, 1995, and August 22, 1995, constitute his 
Substantive Appeal to the issues of entitlement to service 
connection identified above, as he has specifically 
identified each issue, and he repeatedly requested that his 
service medical and other medical records be obtained, so 
that his claims could be supported, so that they could be 
"fairly rated", and so that his claims could be 
"accurately adjudicated, developed and rated".  As the 
indication to appeal need not be expressed or highly 
detailed, we determine, after a liberal reading, that the 
veteran's statements at least reasonably raise the pertinent 
issues, in the documents identified above constituting his 
substantive appeal.  See generally, Myers, 1 Vet. App 127; 
Talbert v. Brown, 7 Vet. App. 352.  In addition, we note that 
the August 22, 1995 communication reveals sufficient 
disagreement with the issues of increased evaluations for his 
skin disorder of his foot, and lipomas of the stomach, so 
that they, too, are in appellate status.  

However, as these issues have not been certified for 
appellate review, we determine that they should be remanded 
to the RO so that this action may be accomplished.  In 
particular, it would first be helpful if the RO would send 
the veteran a letter indicating whether he still desires to 
appeal these issues.  Second, the RO should next accomplish 
any additional development, as indicated, including, but not 
limited to, promulgating additional supplemental statements 
of the case, as required by the veteran's submission of 
additional medical evidence since the August 1995 SOC was 
promulgated, and asking the veteran whether he desires a 
hearing.   

In addition, although VA treatment records were obtained for 
the period from November 1996 to September 1998 in regards to 
the veteran's depressive disorder, we must point out that 
those records reveal that he just recently initiated 
treatment for such a disorder.  Specifically, a note dated 
August 1998; a mental health consultation dated September 
1998; and a mental health/psychology note, dated November 
1998; all show that initial assessments were being conducted 
to "rule out [bipolar disorder, major depression]"  The 
November 1998 note also shows that the veteran was to return 
to the clinic in one month.  Although an October 1999 VAME is 
of record, our review of the claims folder does not show that 
more recent VA treatment notes are of record.  We also note 
the veteran's VA 21-4138 of September 1999, which stated that 
additional evidence was at the VA facilities at Tampa and 
Orlando.  As subsequent treatment records could be of 
significant probative value with respect to the veteran's 
claim for a depressive disorder, we determine that the RO 
should associate these records with the veteran's claims 
folder before further appellate consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send a letter, to the 
veteran asking him if he still desires to 
appeal the issues relating to a back, 
heart, right knee and right eye disorder, 
and to foot fungus and stomach lipoma 
disorders.  If these attempts are 
unsuccessful, the RO shall document the 
unsuccessful attempts and associate the 
documentation with the veteran's claims 
folder.  The RO should also then develop 
the claims, as appropriate.  


2.  The RO should obtain all recent 
treatment records for the veteran's 
disorders from the VA facilities at Tampa 
and Orlando, including any depressive 
disorder.  

3.  As the Court made clear in Stegall v. 
West, 11 Vet. App. 268 (1998), the Board 
is not to evaluate a claim when the 
directives in the Remand were not 
followed.  The Court held that the 
veteran has a right to compliance of the 
remand orders as a matter of law, and 
that when the remand orders are not 
complied with, the Board errs when it 
fails to ensure that compliance.

4.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



